Citation Nr: 0311384	
Decision Date: 06/03/03    Archive Date: 06/10/03

DOCKET NO.  97-24 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida




THE ISSUE

Whether the veteran's Department of Veterans Affairs 
disability compensation is subject to recoupment of 
$32,622.94 in separation pay.  

(The issue of the propriety of the initial 20 percent 
evaluation assigned for the veteran's service-connected 
angioedema will be the subject of a separate decision.)  




REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from November 1980 to April 
1981, and from May 1981 to July 1992.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 determination of the 
RO that the veteran's disability compensation benefits would 
be withheld until her separation pay of $32,622.94 was 
recovered.  

A hearing was held before the undersigned Veterans Law Judge 
at the RO (a Travel Board hearing) in January 2003.  



REMAND

VA regulations provide in part that a veteran who has 
received separation pay may receive disability compensation 
for disability incurred in or aggravated by service prior to 
the date of receipt of separation pay subject to recoupment 
of the total amount received as separation pay.  38 C.F.R. 
§ 3.700 (a)(5) (2002).  

In this case, in December 1997 the veteran was informed that 
she was awarded, via a decision rendered that same month, a 
compensable evaluation for her previously service-connected 
angioedema, but that as she received $32,622.94 in separation 
pay, that amount would be collected from her compensation 
prior to her actually receiving monthly payments.  

The Board notes that it is not entirely clear from the record 
that $32,622.94 was the actual amount of the veteran's 
separation pay received or whether this was the amount of 
separation pay received prior to the withholding of Federal 
income taxes (although it appears that this figure represents 
an amount prior to the withholding of taxes.)  

During the January 2003 Travel Board hearing, the veteran 
alluded to the fact that she only received a portion of this 
amount ($28,000), suggesting that the $32,622.94 was the 
separation pay prior to the withholding of taxes; however, 
there are no official documents of record - to include any 
information from the Defense Finance and Accounting Service 
(DFAS), for example - that clearly document how much 
separation pay was actually received by the veteran after 
taxes.  

What is also unclear from the record is how much of the 
separation pay was ultimately recouped from VA disability 
compensation, although it appears that the entire $32,622.94 
was recouped.  

The Board points all of this out because in 1996, Public Law 
104-201, section 653, amended 10 U.S.C.A. § 1174(h)(2) to add 
that deducted from the VA disability compensation was the 
total amount of separation benefit payment "less the amount 
of Federal taxes withheld from such pay (such withholding 
being at the flat withholding rate for Federal income tax 
withholding, as in effect pursuant to regulations prescribed 
under chapter 24 of the Internal Revenue Code of 1986)."  
Prior to this amendment, VA recouped the gross amount of the 
disability severance pay.  See VAOPGCPREC 67-91.  

Public Law 105-178 added that "[t]he amendment made by 
section 653...(Public Law 104-201...) to [10 U.S.C.A. 
§ 1174(h)(2)] shall apply to any payment of separation pay 
under the special separation benefits program under section 
1174a of that title that was made during the period beginning 
on December 5, 1991, and ending on September 30, 1996."  As 
noted hereinabove, the veteran separated from service in July 
1992.  

As can be gathered from the discussion, clarification 
regarding the veteran's separation pay is necessary prior to 
appellate adjudication.  The RO must provide a discussion 
regarding the effect the law, noted above, has on any action 
taken to recoup the veteran's separation pay.  

Prior to such consideration, the RO should provide evidence 
as to amount of the veteran's separation pay, as well as the 
amount of Federal taxes withheld from the separation pay 
(such withholding being at the flat withholding rate for 
Federal income tax withholding, as in effect pursuant to 
regulations prescribed under chapter 24 of the Internal 
Revenue Code of 1986).  

In view of the above, this matter is REMANDED to the RO for 
the following action:

1.  The RO should initially take 
appropriate steps to issue a letter 
providing the veteran with the notice 
required under 38 U.S.C.A. § 5103 and 
informing her that the requested 
information and evidence must be received 
within one year of the date of this 
notification.  

2.  The RO should take the appropriate 
steps to associate with the claims folder 
a copy of the veteran's DD Form 214 for 
her May 1981 to July 1992 service, and 
provide documentation (from DFAS, for 
example) regarding the full amount of 
separation pay paid to the veteran and 
the amount of Federal taxes withheld from 
such pay (such withholding being at the 
flat withholding rate for Federal income 
tax withholding, as in effect pursuant to 
regulations prescribed under chapter 24 
of the Internal Revenue Code of 1986).  
This information should also be set forth 
in writing with the supporting 
documentation.  

3.  The RO should also undertake any 
other development it determines is 
required under 38 U.S.C.A. §§ 5102, 5103, 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2002).   

4.  After the action above has been 
completed, the RO should again review the 
veteran's claim currently in appellate 
status, taking into consideration 
10 U.S.C.A. § 1174(h)(2), cited 
hereinabove.  In rendering its decision, 
the RO should specifically note how it 
arrived at the amount of the veteran's 
separation pay to be recouped.  If this 
claim remains denied, the veteran and her 
representative should be furnished with a 
Supplemental Statement of the Case (which 
includes all laws and regulations 
considered) and given a reasonable 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  




